SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 16, 2012 ProAssurance Corporation (Exact name of registrant as specified in its charter) Delaware 001-16533 63-1261433 (State of Incorporation) (Commission File No.) (IRS Employer I.D. No.) 100 Brookwood Place, Birmingham, Alabama (Address of Principal Executive Office ) (Zip code) Registrant’s telephone number, including area code:(205)877-4400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-(c) under the Exchange Act (17CFR 240.13e-(c)) Item 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS At the Annual Meeting of Shareholders of ProAssurance Corporation, held on May 16, 2012, our shareholders voted on four proposals with the following outcomes: (a) M. James Gorrie, Anthony R. Tersigni, Ed.D., Frank A. Spinosa, D.P.M., and Thomas A.S. Wilson, Jr., M.D. were elected to the Board to serve a three-year term ending at the Annual Meeting of Shareholders in 2015 and until their successors are elected and qualified. Voting was as follows: For Withheld M. James Gorrie Frank A. Spinosa Anthony R. Tersigni Thomas A. S. Wilson, Jr. (b) John J. McMahon was re-elected to the Board to serve a one-year term ending at the Annual Meeting of Shareholders in 2013 and until his successor is elected and qualified.
